Citation Nr: 0011246	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-45 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the Board decision of November 1985 denying 
entitlement to service connection for PTSD should be revised 
or reversed on the grounds of clear and unmistakable 
error(CUE).  

(The issue of entitlement to an effective date earlier than 
February 26, 1993, for the grant of service connection for 
post-traumatic stress disorder (PTSD) will be addressed in a 
separate decision and docket number.)  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on the veteran's motion alleging CUE in a November 1985 Board 
reconsideration decision that denied service connection for 
PTSD.  The Board had denied service connection for that 
disorder in a 1984 decision.  The veteran moved for 
reconsideration of that decision and the motion was granted, 
whereupon an expanded panel of the Board issued the November 
1985 decision.

The Federal Circuit has held that when, as in this case, the 
Chairman of the Board grants the veteran's motion for 
reconsideration, the case is then heard by an expanded 
section of the Board, and a decision rendered by a majority 
of that expanded section of the Board constitutes the final 
decision of the Board.  Mayer v. Brown, 37 F.3d 618, 619 
(Fed. Cir. 1994); see also 38 U.S.C. 4003(a) (1982).  The 
Board's 1985 reconsideration decision had the effect of 
negating its 1984 decision.  Harris v. West, 11 Vet App 456 
(1998); Dudnick v. Brown, 9 Vet. App. 397, 397-98 (1996)

The Board notes that the appellant has challenged the Board's 
November 1985 decision that reconsidered and affirmed an 
August 1984 Board decision which denied entitlement to 
service connection for PTSD on the grounds of CUE.  
38 U.S.C.A. § 5109A and 7111; 38 C.F.R. § 20.1403 (1999); 
VAOGCPREC 1-98 (1998).  These changes implement the new 
statutory provisions, which permit a claimant to demand 
review by the Board to determine whether CUE exists in an 
appellate decision previously issued by the Board, with a 
right of review of such determinations by the Court.



FINDINGS OF FACT

1.  In July 1985, the Board granted reconsideration of an 
August 1984 decision denying entitlement to service 
connection for PTSD.  In a reconsideration decision dated in 
November 1985 the Board denied entitlement to service 
connection for PTSD.  This denial was based on the fact that 
a chronic acquired psychiatric disorder was not clinically 
diagnosed until several years after service and because a 
sufficient inservice stressor had not been demonstrated.  

2.  The correct facts as they were known at the time of the 
Board decision in November 1985 were applied to that 
decision.  

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of November 7, 1985 were correctly 
applied in that decision.  


CONCLUSION OF LAW

The decision of November 7, 1985, wherein the Board denied 
entitlement to service connection for PTSD did not contain 
CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO denied entitlement to service 
connection for PTSD because the record solely reflected the 
presence of acute situational anxiety during service.  In 
September 1982, the RO denied entitlement to service 
connection for PTSD noting that VA examination showed a 
dysthymic disorder and did not rule out PTSD, but that there 
was no satisfactory stressor.  In December 1982, the RO again 
denied this claim noting that the statement of Albert Lerner, 
P.H.D., did not warrant any change in the previous denial.  
It is noted that this physician's statement showed that the 
veteran was in therapy for PTSD.  In May 1983, the RO denied 
the claim for service connection for PTSD reporting that the 
evidence of a psychosis in service or within the presumptive 
period thereafter was not shown.  The RO had reviewed a 
statement by James R. Glover, M.D., who had also diagnosed 
PTSD.  

These RO denial were affirmed by Board decision in August 
1984 in that the records disclosed that the veteran had an 
acute situational anxiety as a result of his 
working and living conditions during service.  They added 
that the veteran's condition did improved when he was related 
from his duty as a stockade guard.  His primary problem 
remained his sensitivity to living in the barracks, 
particularly in the areas without privacy.  After reviewing 
the entire evidence of record available at this time, the 
Board concluded that a chronic acquired psychiatric disorder 
was not present during service, and that the record did not 
establish that the veteran experienced a "catastrophic" 
stressor, such as was then necessary for a diagnosis of PTSD. 

Following the Board's 1984 denial, the veteran's 
representative requested reconsideration of this decision on 
the basis that the Board committed obvious error in finding 
that PTSD was not shown by the medical evidence and facts in 
the case.  The Board disagreed and found that the 1984 
decision was final and did not involve obvious error 
warranting reversal.  

The record at the time of the Board decision in 1985 included 
service medical records (SMRs) which included a pre-induction 
physical examination report from April 1969 which reflects a 
normal psychiatric evaluation.  Additional SMRs reveal that 
in April 1971 the veteran referred himself to the mental 
hygiene clinic with complaints of nervousness, depression, 
tension, and headaches.  It was reported that, while he had 
experienced chronic anxiety, at the time of his referral his 
working and living conditions had precipitated an acute 
situational anxiety which had increased his potential to act 
out impulsively.  It was reported that he had entered group 
treatment at the clinic and it was felt that the treatment, 
along with his "being moved out of the 95 C MOS (stockade 
guard), "had significantly reduced his tendency to act out 
in an impulsive and self-destructive manner.  It was noted 
that the one primary obstacle and potentially explosive area 
that remained was his sensitivity to living in the barracks, 
particularly in the areas without privacy.  The psychiatrist 
recommended that that the veteran is permitted either to 
have a private room or live off post.  It was suggested that 
the privacy would be psychologically advantageous to the 
veteran and would undoubtedly promote the present group 
treatment goals.  

On the report of medical history at the time of the 
separation physical examination in July 1971, the veteran 
answered in the affirmative the questions of whether he then, 
or in the past, had "depression or excessive worry" and 
"nervous trouble of any sort."  In the physician's summary, 
it was noted that he had been evaluated by mental hygiene for 
depression and nervousness.  No pertinent abnormality was 
noted on the separation examination.  

Postservice private medical reports show that there was a 
notation of the veteran's being questionably "depressed 
'probably'" in July 1980.  Later that month, it was noted 
that he was still depressed and was referred to a psychiatric 
unit.  

In a May 1982 report, a private psychologist reported that 
the appellant had been in therapy since February 1981 and 
that he was having great difficulty adjusting to the 
community since his work as a correctional officer in a 
stockade during service.  The psychologist felt that the 
veteran had many symptoms, which tender to indicate a delayed 
stress syndrome reaction to his stressful experiences in the 
military.  He noted that the reaction included nightmares, 
depression, alienation, guilt, and isolation.  

On the VA examination in August 1982, the veteran's chief 
complaints included feelings of anger, depression, inability 
to maintain a job, insomnia, and nervousness.  He reported 
that his symptoms developed during military service.  He 
indicated that he felt his life was frequently threatened by 
the prisoners he was guarding in service and that his 
behavior towards the prisoners was also violent and 
aggressive.  He described guilt feelings about his behavior 
while a stockade guard.  He related that after service he 
attempted to return to his former work but was ultimately 
fired because he was unable to get along with people.  Since 
that time, he had had a sequence of various jobs with 
frequent physical fights with his employers.  He reported an 
extensive history of drug abuse of a variety of different 
drugs, including psychodelic drugs, sedative hypnotics, 
amphetamines, and occasional opiodes.  

On the mental status evaluation, the veteran was somewhat 
antagonistic and belligerent toward the interviewer.  He was 
somewhat diffident and slow to respond to direct questions.  
He spoke in a guarded manner.  There was no evidence of a 
formal thought disorder or of a major affective disorder.  
There was no evidence of a psychosis.  His judgment was good; 
his insight was limited.  The examiner reported that the key 
diagnostic element in delayed stress syndrome was open to 
subjective interpretation.  The main basis of the veteran's 
claim was that, during his experience as a stockade guard, he 
suffered significant threats to his physical well being.  It 
was unclear to the examiner whether this contention was in 
fact accurate.  He reported that there was evidnece of a 
prior personality disorder with elements of narcissistic 
personality style.  The diagnostic impressions were dysthymic 
disorder, rule out delayed stress response syndrome, and 
atypical personality disorder.  

In another report of psychological evaluation by the private 
psychologist, dated in November 1982, he stated that the 
veteran was still evidencing the various symptoms of PTSD.

In a February 1983 report of psychiatric evaluation, James R. 
Glover, M.D., reported that he believed the veteran was 
severely traumatized by his experiences in the stockade and 
met most of the criteria for delayed stress syndrome.  It was 
his opinion that the veteran's experiences in the stockade 
were highly analogous to a combat situation.  He also 
indicated that the veteran continued to be depressed and have 
schizophrenic symptoms, such as auditory hallucinations.  The 
diagnostic impression was Vietnam veteran delayed stress 
syndrome, related to his traumatic experiences in the Army 
stockade, psychoaffective disorder with significant 
depression, unrelieved by standard medications.  

The veteran and his representative testified at a hearing in 
February 1984.  The veteran testified that he was assigned to 
disciplinary segregation and maximum security administrative 
segregation; that his duties were to maintain custody and 
control of the prisoners; that he terrorized the prisoners; 
that he felt his physical well-being was threatened; that he 
regularly received death threats; that he could not transfer 
out and feared revenge; and that he went to the mental 
hygiene clinic to get out of the stockade duty.  Dr. Kormus 
testified that he began seeing the veteran in June or July 
1983; that he had had about 25 visits with the veteran; and 
that he felt that the veteran had PTSD.  

In a decision dated on August 6, 1984, the Board denied 
entitlement to service connection for claimed PTSD because a 
chronic acquired psychiatric disorder was not present during 
service and PTSD was not shown; the overall record solely 
supported the presence of an acute situational anxiety during 
service which resolved leaving no residual disability.  

On November 7, 1985, the Board reconsidered the claim with an 
enlarged panel.  It was determined that the Board's decision 
of August 1984 did not involve obvious error warranting 
reversal.  

Criteria 

The pertinent criteria in effect at the time of Board's 
November 1985 decisions noted that service connection may be 
granted for disability resulting from disability from disease 
or injury incurred in or aggravated by wartime service.  
U.S.C. § 310 (1982).  

The current regulatory provision regarding claims for service 
connection for PTSD under 38 C.F.R. § 3.304(f) were not in 
effect in 1985.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Analysis

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its motion, or by a part to that 
decision.  38 C.F.R. § 20.1400.  A party that disagrees with 
the Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes CUE and what does not:  

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of appeal which, had it not 
been made, would have manifestly changed 
the outcome when it was made.  If it is 
not absolutely clear that a different 
result would have ensued, the error 
complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence, which might complete a claimant's application for 
benefits; the requirements of well groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c),(d).  In addition, neither the "benefit of the 
doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. 
§ 20.1411 (a),(b).  A CUE motion is not an appeal and, with 
certain exceptions is not subject to the provisions of 
38 C.F.R. Parts 19 and 20, which relate to processing and 
disposition of appeals.  38 C.F.R. § 20.1402.  

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made. Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The correct facts of record as they were known at the time of 
the Board's decisions in 1984 and 1985 reveal that the 
veteran had an acute situational anxiety during service due 
to his living and working conditions.  The SMRs reflect that 
his condition improved when he was released from his duty as 
a stockade guard.  Postservice records include private and VA 
records.  PTSD (delayed stress syndrome) was diagnosed 
several years after service, and it was opined by the private 
physician that this disorder was of service origin.  Upon VA 
examination in 1982, the examiner did not find that the 
veteran had suffered a significant threat to his well being 
as a result of his work as a stockade guard.  Based on the 
evidence of record at the time, the Board concluded in an 
August 1984 decision, reconsidered and affirmed in November 
1985, that the appellant had an acute situational anxiety and 
that a chronic acquired psychiatric disorder was not present 
during service.  The record did not establish that the 
veteran's position as a stockade guard produced the required 
stressful situation that would have resulted in PTSD.  

Clearly, the above mentioned Board decision 1985 wherein the 
Board denied entitlement to service connection for PTSD 
following a de novo review of the record were supported by 
and consistent with the evidence then of record.  The 
requisite stressor for a diagnosis of PTSD was not clearly 
evident.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, fact or of law, that 
when called to the attention of later reviewers compels the 
conclusions, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  

The Board has considered the veteran's arguments of error of 
fact as cited earlier.  However, a review of the Board 
decision shows that it considered the post-service medical 
reports containing the diagnosis of PTSD attributable to 
service.  The Board's decision was premised not on the lack 
of medical evidence of PTSD attributable to service, but on 
its finding that the veteran's inservice stressor was not 
sufficient to support the diagnosis of PTSD.  In reaching 
this conclusion the Board essentially accepted the facts as 
reported by the veteran.  Under the law as it then stood, the 
question of whether a stressor was sufficient, was at least 
arguably a question of fact for the Board to determine.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The Board had 
the opinion of at least one medical professional in support 
of its conclusion that the stressor was insufficient to 
support a diagnosis of PTSD. 

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision in November 1985, were 
correctly applied.  The facts as they were known at the time 
of the Board decisions were correct and it has not been shown 
otherwise.  All pertinent documentary evidence was considered 
by the Board.  No relevant document was overlooked.  

Of particular relevance in the Board's decisions is the fact 
that the VA examiner opined that the veteran's inservice work 
as a stockade guard did not result in significant threat to 
his well being.  Thus, there was certainly some question as 
to whether the required stressor to account for the diagnosis 
of PTSD was demonstrated.  

Clearly, the correct facts as stated in this case as they 
were known to the Board in November 1985, were applied and 
there was no error, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  

Additionally, the Board points out that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not give rise to the level of CUE as that term is defined by 
regulation.  

The Board finds that the criteria for CUE existing in the 
prior final Board decision of November 1985, has not been 
met.  


ORDER

There was no CUE in the Board decision of November 7, 1985, 
wherein the Board denied entitlement to service connection 
for PTSD.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

